982 F.2d 525
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Michael A. BARTNICK, Appellant,v.IOWA DEPARTMENT OF CORRECTIONS; Paul W. Grossheim;  CrispusC. Nix;  John Henry Appellees.
No. 92-1889.
United States Court of Appeals,Eighth Circuit.
Submitted:  January 4, 1993.Filed:  January 7, 1993.

Before FAGG, BOWMAN, and WOLLMAN, Circuit Judges.
PER CURIAM.


1
Michael A. Bartnick, an Iowa inmate, appeals the District Court's1 28 U.S.C. § 1915(d) (1988) dismissal of his 42 U.S.C. § 1983 (1988) action.  We affirm.


2
Bartnick alleged that defendant prison officials' transfer of him from Iowa State Penitentiary (ISP) to the federal penitentiary in Marion, Illinois, violated his expectancy that he could only be transferred under the procedures established by the Interstate Corrections Compact (ICC), Iowa Code § 247 (1991).  Bartnick admitted he had agreed to a transfer, but alleged that he had been under the impression he would be transferred pursuant to the ICC.


3
The District Court correctly dismissed Bartnick's complaint as frivolous because it lacks an arguable basis in law or fact.   See Neitzke v. Williams, 490 U.S. 319, 325 (1989).  Bartnick pointed to no provision in the ICC that would have required prison officials to transfer him only under the ICC.  His claim that Iowa officials could not legally transfer him to a federal prison is meritless.  See 18 U.S.C. § 5003 (1988).


4
Accordingly, we affirm.



1
 The Honorable Charles R. Wolle, Chief Judge, United States District Court for the Southern District of Iowa